                    Case 19-16565     Doc 56      Filed 09/09/19    Page 1 of 6



                       THE UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MARYLAND
                               (GREENBELT DIVISION)

In re:
                                                     *
ROCK CREEK BAPTIST CHURCH                                    Case No. 19-16565-LSS
OF THE DISTRICT OF COLUMBIA                          *       Chapter 11

         Debtor.                                     *

*        *      *      *       *      *       *      *       *      *       *      *       *

              DEBTOR’S MOTION FOR ORDER ENLARGING EXCLUSIVITY
              PERIOD TO FILE PLAN OF REORGANIZATION AND OBTAIN
                   ACCEPTANCE PURSUANT TO 11 U.S.C. §1121(d)

         Rock Creek Baptist Church of the District of Columbia, Debtor and Debtor-in-

Possession, by and through its attorneys, Janet M. Nesse and McNamee Hosea Jernigan Kim

Greenan & Lynch, P.A, hereby requests that the exclusivity period in this case be enlarged

pursuant to 11 U.S.C. §§105 and 1121(d) and Rules 9006 and 9014 of the Federal Rules of

Bankruptcy Procedure and, for cause, states as follows:

                                           Jurisdiction

         1.     This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue of this case and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409.

         2.     This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A),

(M), (N) and (O).

                                      Factual Background

         3.     Rock Creek Baptist Church of the District of Columbia (the “Debtor”)

commenced this case by filing a voluntary petition for relief under Chapter 11 of the United

States Bankruptcy Code on May 14, 2019 (the “Petition Date”).
                  Case 19-16565       Doc 56     Filed 09/09/19       Page 2 of 6



       4.      Since the Petition Date, the Debtor has remained in possession of its properties

and has continued to manage its business affairs as a Debtor-in-possession pursuant to 11 U.S.C.

Sections 1107 and 1108.

       5.      Among other things, the Debtor owns real property known as 2505 Ritchie

Marlboro Road, Upper Marlboro, Maryland 20772, consisting of approximately 78 acres+/- of

land improved by a house and various structures. The Debtor also owns approximately 24 +/-

acres of land improved by a Church and school buildings.

       6.      The real properties are worth substantially more than the Debtor’s liabilities. The

Debtor has received numerous expressions of interest in one or more of the Debtor’s real

properties, which the Debtor and its professionals are considering.

       7.      The Debtor is also exploring the possibility of developing the 78 +/- parcel of

land and, contemporaneous with the filing of this Motion, has moved to retain Cober, Johnson &

Romney as real estate consultant to the Debtor. Cober Johnson & Romney has extensive and

specialized experience in all aspects of real estate development and asset management, and has

experiencing represented non-profit clients like the Debtor.

       8.      By this Motion, the Debtor respectfully requests that the exclusivity period for the

Debtor to file a plan and obtain acceptances be extended for a period of ninety (90) days.

                                        Relief Requested

       9.      Pursuant to §1121(a) of the Bankruptcy Code, the exclusivity period for the

Debtor to file a plan of reorganization expires on September 11, 2019.

       10.     Section 1121(d) provides, in relevant part, that “… on request of a party in

interest made within the respective periods specified in subsections (b) and (c) of this section and

after notice and a hearing, the court may for cause reduce or increase the 120-day period…”
                  Case 19-16565       Doc 56     Filed 09/09/19     Page 3 of 6



       11.     Undersigned counsel just entered its appearance as counsel for the Debtor on

August 15, 2019. Contemporaneous with the filing of this Motion, the Debtor has also moved to

employ Cober, Johnson & Romney as real estate consultant to the Debtor.

       12.     Undersigned counsel and Cober Johnson are working with the Debtor to

formulate a plan that will maximize the value of the Debtor’s assets, from which the Debtor will

propose a plan that may, inter alia, entail a sale or development of some of the Debtor’s

property.

       13.     The Debtor believes that an extension of the exclusivity period and the period of

time in which to obtain acceptance for a period of ninety (90) days will be sufficient to allow the

Debtor to work with its professionals and propose a plan of reorganization.

       14.     Based upon the foregoing, cause exists to extend the exclusivity period and period

within which to obtain acceptances for a period of ninety (90) days. There have been no prior

extensions of the exclusivity period or acceptance period.

       15.     Pursuant to Local Bankruptcy Rule 9013-2, the Debtor will not submit a

memorandum of law in support of this Motion and will rely on the statements contained herein in

obtaining the relief requested.

       WHEREFORE, Rock Creek Baptist Church of the District of Columbia respectfully

requests that this Honorable Court

       A.      ORDER that the exclusivity period and the period of time in which to obtain

acceptance be extended for a period of ninety (90) days; and

       B.      ORDER such other and further relief as this action may require.
Case 19-16565   Doc 56    Filed 09/09/19   Page 4 of 6




                Respectfully submitted,

                MCNAMEE HOSEA JERNIGAN KIM
                GREENAN & LYNCH, P.A.

                /s/ Janet M. Nesse
                Janet M. Nesse (Fed Bar No. 07804)
                6411 Ivy Lane, Suite 200
                Greenbelt, MD 20770
                (t) 301-441-2420
                (f) 301-982-9450
                jnesse@mhlawyers.com
                Counsel to the Debtor
                 Case 19-16565       Doc 56     Filed 09/09/19     Page 5 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of September, 2019, a copy of the foregoing

Motion to Extend Exclusivity was, unless otherwise stated, mailed, by first class mail, postage

prepaid to the following:

Sent by CM/ECF

Office of the United States Trustee (lynn.a.kohen@usdoj.gov)
6305 Ivy Lane
Suite 600
Greenbelt, Maryland 20770

Maria Chavez-Ruark (maria.ruark@saul.com)
Saul Ewing et al.
500 E. Pratt Street
Suite 900
Baltimore, MD 21202

Scott Robinson (scottr@hbllaw.com)
Hofmeister & Breza
11019 McCormick Road, Suite 400
Hunt Valley, Maryland 21031

Nicole Kenworthy (bdept@mrrlaw.net)
Meyers, Rodbell & Rosenbuam
6801 Kenilworth Avenue, Suite 400
Riverdale Park, Maryland 20737

Susan Klein (sklein@fftlaw.com)
Friedman, Framme & Thrush, P.A.
10461 Mill Run Circle, Ste. 550
Owings Mills, Maryland 21117

Kristen S. Eustis (keustis@milesstockbridge.com)
Joel Perrell Jr. (jperrell@milesstockbridge.com)
Miles & Stockbridge, P.C.
100 Light Street
Baltimore, MD 21202

Jeremy Freidberg (jeremy@friedberg.legal)
Gordon Young
10045 Red Run Blvd, Suite 160
Baltimore, MD 21117
                  Case 19-16565       Doc 56     Filed 09/09/19     Page 6 of 6




Sent by First Class Mail:

Other than those stated above, all creditors on the attached mailing matrix.


                                                     /s/ Janet M. Nesse
                                                     Janet M. Nesse
